I concur in the opinion of Justice Lorigan. I desire, in addition, to say, plainly and unequivocally, that it is entirely immaterial whether a specification of a particular wherein the evidence is claimed to be insufficient to justify a verdict or decision points to a probative fact or an ultimate fact. In either case the specification is sufficient as to the particular fact pointed out, and challenges the sufficiency of the evidence to sustain it.
Angellotti, J., and Henshaw, J., concurred with Shaw, J.
The following opinion was rendered by the court in Bank on rehearing, December 28, 1903.